Citation Nr: 1001490	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-02 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Service connection for rheumatoid arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1986 to 
December 1986, from December 1987 to September 1998 and from 
October 2004 to March 2005.  She also subsequently served in 
the United States Army Reserve from 1998 to 2004, although 
the exact dates of all periods of active duty for training 
(ACDUTRA), and inactive duty training (INACDUTRA) remain 
unverified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is clear from the development done by the RO that the 
Veteran's service treatment records are not complete, as 
evidenced by the lack of any records from the Veteran's 
lengthy period of active service from 1987 to 1998.  Although 
it appears that the RO contacted the Veteran's Reserve 
component and units, it is unclear from the records in the 
claims file as to where the RO requested the Veteran's active 
duty (1987 to 1998) service treatment records from.  The only 
negative response is a June 2005 letter from Department of 
the Army, Medical Command, Headquarters, ARNG.  However, the 
evidence of record does not indicate that the RO ever 
requested records from the Records Management Center (RMC).  
There is also no indication of a negative response from the 
National Personnel Records Center (NPRC).  The Board notes 
that the NPRC houses service records for Army Veterans 
discharged before October 16, 1992 and the RMC houses service 
records for Veterans discharged on or after October 16, 1992.  
Given that it appears the Veteran's initial service ended 
after this cutoff date and that she had service with the 
Reserves that did not end until 2005, it is possible her 
service treatment records are located at the RMC and not the 
NPRC.  In addition, the record does not indicate that the 
Veteran was ever provided sufficient notice that she could 
submit alternative records.  

The Board notes that in cases where the Veteran's service 
records are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his case, including the obligation to 
search alternate sources.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Moore v. Derwinski, 1 Vet. App. 401, 
406 (1991). 

It does not appear that the RO has made a thorough attempt to 
locate the appellant's records through alternative sources or 
other appropriate Federal records repositories.  It is 
incumbent upon VA to afford the appellant's claim this 
consideration due to the unavailability of his service 
records.  See Marciniak v. Brown, 10 Vet. App. 198 (1997), 
O'Hare (1991).  In this regard, the RO should attempt to 
reconstruct the service treatment records through alternative 
means.  This includes attempts to obtain any information from 
all available sources and records repositories.  The RO 
should once again contact the National Personnel Records 
Center, the Records Management Center or any other 
appropriate location.

The RO's attention is also called to Daye v. Nicholson, 20 
Vet. App. 512, 516 (2006) and Dixon v. Derwinski, 3 Vet. App. 
261 (1992) as to the requirement that VA advise claimants of 
alternate sources of evidence which may be utilized in cases 
where service records are missing.  A non-exhaustive list of 
documents that may be substituted for service medical records 
in this case includes: statements from service medical 
personnel, "buddy" certificates or affidavits, employment 
physical examinations, medical evidence from hospitals, 
clinics, and private physicians where a Veteran may have 
sought treatment, especially soon after service discharge, 
letters written during service, photographs taken during 
service, pharmacy prescription records, and insurance 
examinations.  See VA Adjudication Procedure Manual, Manual 
M21-1MR, Part III, Subpart iii, 2.E.26 and 2.E.27.  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

VA treatment records show the Veteran has been treated for 
rheumatoid arthritis.  A September 2002 service Annual 
Medical Certificate notes that the Veteran was suffering from 
joint pain.  The Veteran's treatment records appear to 
indicate that the Veteran first was noted with a positive 
sign for a rheumatoid factor as early as October 2002, 2 
years prior to the Veteran's most recent active duty service.  
This examiner noted that the Veteran was a reserve soldier 
and that she should consider applying for a permanent running 
profile since the current pathology in her knees would likely 
worsen and be aggravated from running/jogging.  A December 
2003 Report of Medical Examination notes that the Veteran was 
suffering from bilateral knee joint pain and other joint pain 
and inflammation.  In addition, a February 2005 Medical Board 
Summary notes that the Veteran was reporting symptoms that 
were determined to be related to rheumatoid arthritis at 
least a year prior to the Veteran's service beginning in 
October 2004.  In addition, the Medical Board Summary notes 
that the Veteran developed swelling in her right knee upon 
arrival at Fort Dix in November 2004 and that pain in both 
knees is exacerbated by running, prolonged walking, push-ups, 
and sit-ups, as well as carrying heavy loads such as ruck-
sack and body-armor.

The threshold for finding a link between current disability 
and service is low for the purposes of providing a medical 
examination.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); 
McLendon, 20 Vet. App. at 83.  Therefore, with the evidence 
before the Board regarding the potential for the Veteran to 
have aggravated her condition (especially given both her 
ACDUTRA Reserve service subsequent to the October 2002 
positive sign for a rheumatoid factor and her October 2004 to 
March 2005 active duty service), the Board finds that the 
Veteran should be afforded a VA medical examination with a 
nexus opinion to determine whether the Veteran's rheumatoid 
arthritis was aggravated by or is in any way related to or 
her active military service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Please contact the National Personnel 
Records Center (NPRC), Records Management 
Center (RMC), or any other appropriate 
location, to request the Veteran's 
complete service treatment records for all 
periods of active service.

2.  The RO should notify the Veteran that 
given the possible unavailability of her 
complete service treatment records, she 
may submit alternative records to 
substantiate her claim, in accordance with 
Dixon and Daye and appropriate 
administrative provisions.

3.  After the above has been completed, 
schedule the Veteran for a VA medical 
examination to determine the nature and 
etiology of her rheumatoid arthritis.  The 
examiner state whether it is at least as 
likely as not (i.e., probability of 50 
percent or greater) that the Veteran's 
current rheumatoid arthritis is related to 
the Veteran's active military service in 
any way.  In particular, the examiner is 
also asked whether it is at least as 
likely as not (by a probability of 50 
percent), or more likely than not (by a 
probability higher than 50 percent), or 
less likely than not (by a probability 
less than 50 percent) that the Veteran's 
rheumatoid arthritis increased in 
disability (was aggravated by) during her 
various periods of active military service 
or ACDUTRA and, if so, whether the 
increase in disability was beyond the 
natural progress of the disease.  The 
entire claims file must be made available 
to the designated examiner, and the report 
of the examination should include 
discussion of the Veteran's documented 
medical history and assertions.  The 
examiner must provide the reasons and 
bases for any medical opinion given.

4.  Upon completion of the above requested 
development reconsider the Veteran's 
claim.  If the benefit sought on appeal is 
not granted, the Veteran and her 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


